Title: From Alexander Hamilton to Caleb Swan, 18 May 1800
From: Hamilton, Alexander
To: Swan, Caleb


          
            Sir,
            NY. May 18—1800
          
          I have recommended Lt. Jacob Wilson as Pay Master to the detachment under Major Cass in place of Lt. Blake resigned—The nomination however has not yet received the sanction of the S of War—
          I understand from Major Cass that the bounty money deposited in the hands of the different recruiting officers has been withdrawn by your orders, and the recruiting service thus brought to a stand. I presume  this must be a mistake. If it has been done you will have the money returned to Lt. Wilson should he be appointed in the place of Mr. Blake.
          I wish you to see the Secretary of War relative to the appointment of Mr. Wilson
           C Swan Er. 
        